DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive.  Amendments made to the current set of claims have changed the scope of the claimed invention, but a modification of the previous prior art rejection still reads upon the claimed invention.
On page 5 of the Remarks section, as indicated by the page number at the bottom of each page, Applicant summarizes the status of the application.  Then, on pages 5-7, Applicant discusses the previous objection to the Drawings.  Based on Applicant’s explanation, the Examiner has withdrawn the previous objection to the Drawings.  However, the Examiner still maintains that the phrasing in Claim 1 is unclear based on the concept explained by Applicant.  The Examiner has maintained a 112(b) rejection for Claim 1 based on the explanation by Applicant as a result.
On pages 7-8, Applicant discusses the objection to the Specification for missing a marked-up copy of the previous amendments to the Specification.  The Examiner notes that the substitute Specification with marked-up version is now available, so the Examiner has withdrawn the previous objection to the Specification.
On page 8, Applicant discusses the previous claim objections and amendments made.  The Examiner has withdrawn these objections as a result.
On pages 8-9, Applicant discusses the previous 112(a) rejection regarding the limitation “a sliding interface”.   Applicant argues that the term ‘sliding interface’ is supported because the Specification and Drawings clearly demonstrate the interactions between different components, such as the shaft, sleeve, piston and chamber, in which the various components slide in relation to one another.  While the Examiner acknowledges this explanation by Applicant as accurate, the Examiner finds that the term “sliding interface” indicates some sort of additional structural feature that is not clearly indicated or supported in the Specification or Drawings.  The Examiner notes that the term “sliding relationship” also used in this claim more accurately describes what Applicant argues here, in which not a specific element is being claimed, but just the “relationship” or interaction between the various claimed elements.  For this reason, the Examiner finds Applicant’s remarks here unpersuasive.
On page 10, Applicant argues the previous 112(a) rejection involving a “locking element”.  Applicant argues that the Specification provides many examples of species within a genus of “locking elements” such as “locking pin”, “clip”, “keyed twist”, “threaded arrangement” etc.  However, the Examiner notes that the term “locking element” is still broader than all of these examples because there may still be species or examples not discussed in the Specification/Drawings that fall under the category of “locking element”.  The Examiner finds Applicant’s remarks here unpersuasive as a result.
On pages 11-12, Applicant argues further 112(a) rejections with dependent Claims 13-16.  The Examiner has withdrawn the previous 112(a) rejections for these claims excepting Claims 16-18 which discuss “a locking element”.  The Examiner maintains 112(a) rejections for Claims 16-18 regarding the ‘locking element’ for the reasons explained above regarding independent Claim 12.
On pages 12-15, Applicant discusses the previous 112(b) rejections.  The Examiner has withdrawn all previous 112(b) rejections except for Claim 1 discussing different cross-sectional areas for the piston in the two configurations and a new one in Claim 3 regarding the four different cross-sectional areas.  The Examiner notes that it is not clear how the piston suddenly has different cross-sectional areas when the piston itself remains unchanged in dimension.  The Examiner finds Applicant’s explanation clarifying in that the shaft/sleeve arrangement changes the cross-sectional area of the piston that is “open” and also “facing the chamber”.  The Examiner emphasizes that the piston cross-sectional area facing the chamber still does not change, it is the portion of the cross-sectional area that is ‘open’ to the chamber, or still in contact with the empty space in this chamber.  For this reason, the Examiner maintains the 112(b) rejection on Claim 1 and the cross-sectional areas.   Furthermore, the Examiner notes that Claim 3 describes four different cross-sectional areas but the Drawings, particularly Figures 3A-C, only show three different cross-sectional areas based on Applicant’s interpretation, making it unclear.  The remainder of Applicant’s 112(b) remarks are moot as the Examiner has withdrawn 112(b) rejections for the other issues.
On pages 15-17, Applicant argues the previous prior art rejections.
Specifically, on pages 15-16, Applicant argues against previous primary reference Imai et al., (“Imai”, US 4,929,347), arguing that Imai does not disclose cross-sectional areas of its piston that are different in two different configurations in which the cross-sectional area “exposed to the chamber” in the piston is different.  The Examiner notes that the claim does not require the cross-sectional area of the piston facing the chamber to be “exposed” to the chamber as well.  The Examiner finds that this feature is not claimed.  The Examiner uses the interpretation of “configuration” broadly to read upon “portion” or “region” of the same piston, so that two different regions/portions of the piston have different cross-sectional areas.  Thus, the Examiner finds Applicant’s remark here unpersuasive.
Applicant argues that Imai does not chamber the effective cross-sectional area of the piston facing the chamber, but the Examiner maintains that the invention feature argued here by Applicant is more specific than what is claimed because there is no requirement that the “effective” cross-sectional area must be changed when “open” to the chamber as well.  The Examiner finds Applicant’s remark here unpersuasive.  Claims 2-4 & 10 are dependent claims and remain rejected based on Examiner’s observations regarding Claim 1.
Applicant also argues regarding Claim 3 that the prior art rejection using Imai uses cross-sectional areas in two different chambers, not one.  The Examiner notes that the interpretation used considers the interior volume of Valve Casing 20 as a whole to be “a chamber”.   The Examiner notes that Applicant does not claim any container or vessel with partitions for two separate chambers in Claims 1 or 3.  For this reason, the Examiner finds Applicant’s remarks here unpersuasive.
Regarding Applicant’s arguments for Claim 4, the Examiner uses the interpretation of “configuration” broadly to read upon “portion” or “region” of the same shaft, so that two different regions/portions of the shaft have different cross-sectional areas.  Thus, the Examiner finds Applicant’s remark here unpersuasive.
Regarding Claims 8 & 9, they are dependent claims and remain rejected based on Examiner’s observations regarding Claim 1.
On page 17, Applicant argues against independent Claim 12.  Applicant argues that the claim has been amended such that a “second shaft” is now a “sleeve” in which the sleeve is in contact with the piston face when moving with the piston.  Here, the Examiner notes that while Imai and Weise do not disclose this limitation, newly found secondary reference Griffin, (US 3,011,451), discloses this limitation in combination with Imai and Weise as indicated in the prior art rejection section below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12, 15-18 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 12 recites the limitation “a sliding interface”, the sleeve “mounted in a sliding relationship with the chamber such that the sleeve can extend into the first volume of the chamber”, “a locking element”, and “where in the first configuration the first shaft and the sleeve move together in the first volume, and in the second configuration the first shaft moves in the first volume independent of the sleeve”. The Examiner indicates that all of these limitations appear to add new matter because there is no mention of a “sliding interface” in the Specification.   There is also no mention of a “locking element” in the Specification, the Examiner notes that there is a ‘locking pin or clip’ or ‘bushing’ listed in the Specification.  The Examiner finds that “locking element” is broader than the specific examples listed in the Specification.  Claims 16-18 also mention the term “locking element” in further limitations and have the same issues for the reasons explained here.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first element”. Examiner notes that the instant Specification says the “first element” could be a “sleeve”, (See paragraph [11], Specification).  However, it is not clear how the “sleeve” can “configure” the “piston” into having two different cross-sectional areas facing the chamber when the piston always has an unchanged size/diameter on the side facing the chamber.  For this reason, the Examiner finds this limitation indefinite.  The Examiner suggests adding something further clarifying such as “a first cross-sectional area open to and facing the chamber”, and something similar for the second cross-sectional area.
Claim 3 recites “a third cross-sectional area” and “a fourth cross-sectional area” and Claim 1 already recites “a first cross-sectional area” and “a second cross-sectional area” in which the same piston has a different cross-sectional area for the same chamber.   However, a review of the Drawings of the instant application appear to depict only a maximum of three cross-sectional areas based on at least Figures 3A-C in which the various sleeves and shaft are positioned in different configurations.  Thus, the Examiner considers the limitations associated with these elements claimed having more than three cross-sectional areas indefinite because it is unclear how these elements are arranged to obtain more than three cross-sectional areas as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 & 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Imai et al., (“Imai”, US 4,929,347).
Claims 1-4 & 10 are directed to a reciprocating piston pump, an apparatus or device type invention group.
Regarding Claims 1-4 & 10, Imai discloses a reciprocating piston pump, (See Abstract and See column 1, lines 7-12, lines 57-68), comprising a chamber, (Chamber 24 , See Figure 1, 2, See column 2, lines 67-68, column 3, lines 1-2), a piston slidable within the chamber, (Piston 23, See Figure 1, 2, and See column 2, lines 67-68, column 3, lines 1-2), and a first element that can be configured in a first configuration wherein the piston has a first cross-sectional area facing the chamber, (Piston 23, See Figure 1, 2, See column 3, lines 27-31), and second configuration wherein the piston has a second cross-sectional area facing the chamber, (Piston 23, See Figure 1, 2, See column 3, lines 27-31), where the second cross-sectional area is different than the first cross- sectional area, (Area indicated by illustrated Figure 1 below demonstrates cross-sectional area of one region/configuration of Piston 23 is smaller than a cross-sectional area of a second region/configuration, See Figure 1, 2, See column 3, lines 27-31).

    PNG
    media_image1.png
    375
    693
    media_image1.png
    Greyscale

Additional Disclosures Included:
Claim 2: A pump as in claim 1, further comprising a shaft that moves with the piston, (Rod 41, See Figure 1, 2, See column 3, lines 28-32), and wherein the first element comprises a sleeve concentric with the shaft, (Wall 27 positioned within Cylinder 7 acts as sleeve around Rod 41, See Figure 1, 2, and See column 3, lines 18-20), and in the first configuration the shaft slides through the sleeve and the sleeve is not in contact with the piston, (Outside left edge of Piston 23 faces away from Wall 27, See Figure 1, 2 as illustrated in the annotated figure of Figure 1 above), and in the second configuration the sleeve slides with the shaft and the sleeve is in contact with the piston, (Outside right edge of Piston 23 faces toward/on Wall 27, See Figure 1, 2 as illustrated in the annotated figure of Figure 1 above).
Claim 3: A pump as in claim 1, further comprising a second element that can be configured in a first configuration of the second element wherein the piston has a third cross-sectional area facing the chamber, and second configuration of the second element wherein the piston has a fourth cross-sectional area facing the chamber, where the first, second, and fourth cross-sectional areas are different from each other, (First and second cross-sectional area of Piston 23 are different from each other and from third and/or fourth cross-sectional area of second side of Piston (Spool 21) as in Figure 1, 2 and as illustrated below).

    PNG
    media_image2.png
    450
    532
    media_image2.png
    Greyscale

Claim 4: A reciprocating piston pump as in claim 1, comprising a shaft mounted with the chamber and the piston such that the shaft can slide into and out of the chamber, and such that such sliding motion of the shaft corresponds to sliding motion of the piston within the chamber, (Piston 23/Rod 41 slide back and forth, See Figures 1/2, and See column 3, lines 33-42), wherein the shaft has a cross- sectional area that is configurable to at least two distinct values, (Examiner interprets area where piston 23 and rod 41 meet as in Figure 2 and indicated by the left arrow in the illustrated Figure 2 below to be a first value of the cross-sectional area of the piston/rod 41 versus the right arrow and a second value of the cross-sectional area of the piston/rod 41).

    PNG
    media_image3.png
    388
    513
    media_image3.png
    Greyscale

Claim 10 is directed to a system, an apparatus or device type invention group.
Regarding Claim 10, Imai discloses a system, comprising a frame, a reciprocating piston pump as in claim 1, (See rejection of Claim 1 above), mounted with the frame, (Cylinder 22 and Piston 23, See Figures 1 or 2); a reverse osmosis element in fluid communication with the reciprocating piston pump, (Reverse Osmosis Membrane 2, See Figure 1 or 2, See column 2, lines 62-66, column 3, lines 50-56); and a motor drive configured to drive the reciprocating piston pump, (Reciprocal Drive 10 and Pump 6 driving Pump in Cylinder 22, See Figure 1, and See column 3, lines 1-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of d’Artenay et al., (“D’Artenay”, US 2013/0082000).
Claim 9 is directed to a reciprocating piston pump, an apparatus or device type invention group.
Regarding Claim 9, Imai discloses a reciprocating piston pump as in claim 1, wherein the piston divides the chamber into a pumping chamber portion and a driving chamber portion, (Piston 23 in Chamber 24 which further subdivides this chamber into two portions, See Figure 1 or 2), and wherein the first element comprises a sleeve mounted, (Wall 27 as part of Cylinder 22, See Figures 1 or 2); and further comprising a shaft extending from the piston through the sleeve, (Rod 41 extends through Wall 27, See Figures 1 or 2); wherein in the first configuration the sleeve is engaged with the chamber, the driving chamber seal, or both, (Wall 27 is “engaged” with Chamber 24 since it always contacts Chamber 24, See Figure 1 or 2), and the shaft moves within the sleeve as the piston slides within the chamber, (Rod 41 moves within Wall 27 as Rod 41 slides within Chamber 24, See Figure 1 or 2), and wherein in the second configuration the sleeve is engaged with the piston, the shaft, or both, (Wall 27 is “engaged” with Rod 41 since it always contacts Rod 41, See Figure 1 or 2).
Imai does not disclose further comprising a driving chamber seal mounted with the chamber and sealing the driving chamber portion, the sleeve extending through the driving chamber seal or the sleeve moves with the piston as the piston slides within the chamber.
D’Artenay discloses a pump, (See Abstract, D’Artenay), further comprising a driving chamber seal mounted with the chamber and sealing the driving chamber portion, the sleeve extending through the driving chamber seal, (Seal Assembly 209 and Seals 280, with Sleeve 211, See Figure 3 and See paragraphs [0038] & [0055], D’Artenay), and the sleeve moves with the piston as the piston slides within the chamber, (Sleeve 211 as part of Connecting Rod 278 or Sleeve 282 and Pistons 224/226 are referred to as Reciprocating Assembly 300 which all move in a reciprocating manner, See Figure 3, and See paragraphs [0042] ,[0043], [0048] & [0055], D’Artenay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump of Imai by incorporating
further comprising a driving chamber seal mounted with the chamber and sealing the driving chamber portion, the sleeve extending through the driving chamber seal or the sleeve moves with the piston as the piston slides within the chamber
as in D’Artenay so that “no pressure or fluid leaks across” the edge of the pump from the chamber and to “prevent the movement of fluid between the…working chambers”, (See paragraphs [0038] & [0041], D’Artenay), and the “combinations of one or more of the features…allow the system to operate more reliably or to produce a more nearly constant output pressure”, (See paragraph [0014], D’Artenay).
Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of D’Artenay in further view of Griffin, (US 3,011,451), in further view of Weise et al., (“Wiese”, US 3,837,765).
Claims 12-17 are directed to a pump, an apparatus or device type invention group.
Regarding Claims 12-17, Imai discloses a pump with variable recovery, (See Abstract and See column 1, lines 7-12, lines 57-68), comprising: (a) a chamber defining a volume interior to the chamber, (Cylinder 20a with Chamber 25a, See Figure 3); (b) a piston slidably disposed within the chamber, separating the volume into a first volume faced by a first side of the piston and a second volume faced by a second side of the piston, (Central Piston located within Chamber 25a with two subdivided volume portions on either side of Central Piston, See Figures 3 & 4),; (c) a first shaft having first and second ends, where the first end is mounted with the piston such that the piston and the first shaft move together in the chamber, (Left Shaft Rod connected to left side of Central Piston Head in Chamber 25a, See Figure 3), and where the first shaft extends from the piston through the first volume and through a sliding interface with the chamber, (Left Rod extends from Central Piston Head through Chamber 25a and through Left Wall of Cylinder 20a, See Figure 3).
Imai does not disclose (d) a sleeve mounted in a sliding relationship with the chamber such that the sleeve can extend into the first volume of the chamber, or (e) a locking element having first and second configurations, where in the first configuration the first shaft and the sleeve move together in the first volume with the first shaft and the sleeve in contact with the first side of the piston, and in the second configuration the first shaft moves in the first volume independent of the sleeve with the sleeve not in contact with the first side of the piston.
Griffin discloses a pump, (See column 1, lines 9-19, Griffin), with (d) a sleeve mounted in a sliding relationship with the chamber such that the sleeve can extend into the first volume of the chamber, (Latch Sleeve 4 on Shaft 3 connected to Piston 2, all of which are capable of sliding, within cylinder 1, See Figures 1-4a, See column 1, lines 63-72, column 2, lines 1-37, Griffin), and (e) a locking element having a first configuration, where in the first configuration the first shaft and the sleeve move together in the first volume with the first shaft and the sleeve in contact with the first side of the piston, (Ball Latches for Groove 6 in Sleeve 4, See Figures 1-4a, See column 2, lines 18-35, lines 45-50, Griffin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump of Imai by incorporating (d) a sleeve mounted in a sliding relationship with the chamber such that the sleeve can extend into the first volume of the chamber, and (e) a locking element having a first configuration, where in the first configuration the first shaft and the sleeve move together in the first volume with the first shaft and the sleeve in contact with the first side of the piston as in Griffin so that “a positive seal is maintained between the two chambers at all times”, (See column 1, lines 17-18, Griffin), while also having “the pressure…be maintained only sufficiently high to give a satisfactory flow rate into the annuls between the cylinder…and shaft”, (See column 2, lines 57-59, Griffin).
Modified Imai does not disclose e) a locking element having a second configuration, where in the second configuration the first shaft moves in the first volume independent of the sleeve with the sleeve not in contact with the first side of the piston.
Wiese discloses a pump, (See Abstract, Wiese), with (e) a locking element having a second configuration, where in the second configuration the first shaft moves in the first volume independent of the sleeve with the sleeve not in contact with the first side of the piston, (Spring 60 and/or Bushing 56 with Flange 54 on Rod 50 and Sleeve 52, See Figure 1, and See column 2, lines 25-30; or Lock Nut 62 between Rod 50 and Sleeve 52, See Figure 1, and See column 2, lines 30-36).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump of Imai by incorporating (e) a locking element having a second configuration, where in the second configuration the first shaft moves in the first volume independent of the sleeve with the sleeve not in contact with the first side of the piston as in Wiese in order to “provide an improved pump having an adjustable stroke of its pumping piston”, (See column 1, lines 7-9, Wiese), that is “capable of pumping liquids to high pressure at varying rates which pump is of simple construction and requires minimum maintenance”, (See column 1, lines 24-28, Wiese).
Additional Disclosures Included:
Claim 13: The pump of claim 12, wherein the sleeve has a hollow portion along an axis parallel with the motion of the piston within the chamber, and wherein the first shaft is slidably disposed within the hollow portion of the sleeve, (Sleeve 52 is ‘hollow’ with Connecting Rod 50 disposed within Sleeve 52, and Rod 50, See Figure 1, and See column 2, lines 12-39, Wiese)
Claim 14: The pump of claim 13, wherein the first shaft is cylindrical, (Rod 41, See Figure 1, Imai; and Rod 50, See Figure 1, Wiese).
Claim 15: The pump of claim 12, wherein in the first configuration the locking element engages the first shaft and the sleeve, ((Ball Latches for Groove 6 in Sleeve 4, See Figures 1-4a, See column 2, lines 18-35, lines 45-50, Griffin), and in the second configuration the locking element engages only one of the first shaft and the sleeve, (Spring 60 and/or Bushing 56 with Flange 54 on Rod 50 and Sleeve 52, See Figure 1, and See column 2, lines 25-30; or Lock Nut 62 between Rod 50 and Sleeve 52, See Figure 1, and See column 2, lines 30-36, Wiese).
Claim 16: The pump of claim 15, wherein in the second configuration the locking element engages the sleeve and the chamber, (Spring 60 and/or Bushing 56 with Flange 54 on Rod 50 and Sleeve 52, See Figure 1, and See column 2, lines 25-30; or Lock Nut 62 between Rod 50 and Sleeve 52, See Figure 1, and See column 2, lines 30-36, Wiese).
Claim 17: The pump of claim 15, wherein the locking element is a pin, (Spring 60 and/or Bushing 56 with Flange 54 on Rod 50 and Sleeve 52, See Figure 1, and See column 2, lines 25-30; or Lock Nut 62 between Rod 50 and Sleeve 52, See Figure 1, and See column 2, lines 30-36, Wiese; Examiner interprets bushing to be a pin).
Claim 18: The pump of claim 12, where the locking element is a mechanical or electro-mechanical engaging mechanism, (Spring 60 and/or Bushing 56 with Flange 54 on Rod 50 and Sleeve 52, See Figure 1, and See column 2, lines 25-30; or Lock Nut 62 between Rod 50 and Sleeve 52, See Figure 1, and See column 2, lines 30-36, Wiese; bushing is at least a mechanical engaging mechanism).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779